Citation Nr: 1605663	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  08-06 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a left foot disorder.

(The issues of entitlement to service connection for an acquired psychiatric disorder, erectile dysfunction, bilateral lower extremity peripheral neuropathy, a kidney disorder, and polyneuropathy of the left and right upper extremities are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from March 1967 to
January 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (R0) in Waco, Texas.

In June 2010, the Veteran appeared at the RO and testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the hearing transcript is of record.  In December 2010 and October 2012 the Board remanded the case for additional development.

In a February 2014 determination, the Board declined to reopen the petition for entitlement to service connection for a left foot disability, finding that new and material evidence had not been submitted.  The Veteran appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  In August 2014, the parties submitted a Joint Motion for Partial Remand requesting that the February 2014 Board decision be vacated and remanded with respect to the left foot disability issue.  In a September 2014 Order, the Court granted the Motion.  The matter again is before the Board.

This appeal was processed using the electronic Veterans Benefits Management System (VBMS) and Virtual VA; the physical claims file previously utilized has been scanned into the system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Service connection for a left foot disorder was most recently denied in a January 2004 rating decision on the grounds that new and material evidence to reopen a previously denied claim had not been received; the underlying claim had been denied on the merits in a December 1970 RO decision finding no nexus between a claimed left foot disorder and service.
 
2.  Although the Veteran initiated an appeal of the January 2004 rating decision, he failed to perfect such, and the decision became final in January 2005.
 
3.  Evidence associated with the claims file since the January 2004 RO decision denying service connection for a left foot disorder is cumulative and redundant of evidence of record at the time of the prior denial, does not relate to unestablished facts necessary to substantiate the claim for service connection, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's January 2004 denial of service connection for a left foot disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).
 
2.  As new and material evidence has not been received, the claim for service connection for a left foot disorder is not reopened.  38 U.S.C.A. §§ 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A June 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA's Office of General Counsel  (OGC) has concluded that the plain language of 38 U.S.C.A. § 5103(a)(1) does not require VA, upon receipt of a petition to reopen a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements found insufficient in the prior denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  Thus, the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Id.  That said, the OGC opinion did conclude that VA was required to provide notice "to explain what 'new and material evidence' means."  Id. (quoting Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012)).  The June 2006 letter provided this information.  In any case, the June 2006 letter also provided the case-specific notice required in Kent.

The Board notes that the Veteran's available service treatment records have been associated with the electronic claims file.  The Board acknowledges the findings of the August 2014 Joint Motion to consider the Veteran's March 2009 report of having injured his foot in 1968 while with the "9th Division" and his July 2008 and June 2010 reports of having been "treated on a ship."  As to the Veteran's reports of having been treated on a ship, such a statement is insufficient as to time and place to provide a reasonable basis to search for any missing records.  As to the reports of a 1968 injury while serving in the "9th Division" the statement does not indicate a place of treatment such that reasonable efforts could be expended to request records from a specific medical treatment facility.  To the extent that the Veteran would have sought treatment during the normal course of his duties, such records would have been associated with the file of his service treatment records.  As noted in the February 2014 determination, these records have been requested and all available records provided.  There is nothing to suggest that a remand for further requests of the applicable agencies would serve any useful purpose.  The Board also finds it significant that during his June 2010 Board hearing the Veteran stated with respect to his in-service treatment while in Vietnam, "a lot of outposts were in small areas in Vietnam and stuff and a lot of stuff that they treated you for they didn't report, you know."  To the extent that the Veteran sought treatment in locations where no treatment records were made or associated with the Veteran's service treatment records, a remand for additional development would serve no useful purpose.  Service personnel records have been obtained and added to the claims file.  In a December 2010 response, the Social Security Administration  (SSA) indicated they had no medical records for the Veteran. 

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ) during which he presented oral argument in support of his claim.  The August 2014 Joint Motion called into question whether the hearing fulfilled the requirements for an adequate hearing as outlined by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, the Veteran was offered the opportunity for another hearing by the Board in a November 2015 letter.  In a December 2015 response, the Veteran declined the opportunity for another hearing.  Therefore, the Board concludes that no further consideration of the adequacy of the June 2010 hearing is necessary.  

Based on the association of VA treatment records, the attempts to obtain SSA records, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file, other than that discussed above.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

II.  New and Material Evidence

Law and Regulations

In general, VA rating decisions from which an appeal is not perfected in a timely manner become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

However, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of an appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the Board must presume the credibility of the evidence in question.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  The Board, in the first instance, must rule on the matter of reopening a claim.  The Board has a responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In this regard, in the case of Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  

Analysis

The Veteran initially filed his claim for a left foot disorder in August 1970.  In the December 1970 rating decision, the RO denied service connection for left foot disability finding that although the Veteran had a left foot scar, there was no evidence suggesting a left foot injury occurred during active service.  The most recent RO decision denying service connection is dated in January 2004.  The Veteran filed a notice of disagreement (NOD) with the denial, and an SOC was issued in October 2004; the Veteran failed to timely perfect the appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  No correspondence addressing the appealed decision was received by VA until January 2006 when the Veteran filed additional claims. 

The evidence before VA at the time of the January 2004 decision consisted of a January 1967 enlistment examination report, December 1968 separation examination report and associated medical history report (in which the Veteran denied a history of foot trouble), a November 1970 VA examination report (wherein the Veteran reported that he "busted" a blood vessel in his foot when he struck his foot against the side of a boat in January 1968), a private medical evaluation dated in May 1996, and post-service VA medical records starting in 1996. 

The evidence received since the January 2004 decision includes additional VA treatment records and statements from the Veteran.  Some of the additionally received evidence is "new" in the sense that these documents were not previously before agency decision makers.  However, none of the evidence is "material" for purposes of reopening the claim for service connection for a left foot disorder.  The evidence added to the record does not include any indication that a left foot disorder was incurred in or caused by active service, which was the basis for the prior determination.  In essence, the Veteran continues to report that he "busted" a blood vessel in his foot striking it while onboard ship in 1968.  Such reports were of record at the time of the previous final denials.

Therefore, reopening of the previous denial of service connection for a left foot disability is not warranted.


ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for a left foot disorder; the appeal is denied.



____________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


